DENY; and Opinion Filed July 7, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00815-CV

                             IN RE RIGOBERT CHAVEZ, Relator

                   Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06446-E

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Brown
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its order compelling arbitration. The petition lacks a proper certification under

rule 52.3(j). The rule 52.3(j) certification must include the statement that the person filing the

petition “has reviewed the petition and concluded that every factual statement is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). Because the

petition is not properly certified, relator has failed to establish his right to relief. TEX. R. APP. P.

52.8. Accordingly, we DENY the petition.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE

140815F.P05